EXAMINER’S COMMENTS
Terminal Disclaimer
The terminal disclaimer filed on January 25, 2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Closest US Patent/US Patent Publication
Edelman, US 2015/0120489 IDS considered October 26, 2021 and recited during prosecution of parent patent US 10,776,840 serial no. 16/168255 paper #2020210 mailed February 18, 2020, is the closest prior art. Forward citations of Edelman failed to reveal closer prior art. Prior art cited during prosecution of Edelman, abandoned, failed to reveal closer prior art. 
Edelman in view of Battista, US 2016/0180358 IDS considered October 26, 2021 and recited during prosecution of parent patent US 10,776,840 serial no. 16/168255 paper #2020210 mailed February 18, 2020, is the closest prior art combination. Forward citations of Battista failed to reveal closer prior art. Forward/citations of Battista, US 9,747,611, failed to reveal closer prior art. 
Edelman alone or in combination with cited prior art fails to teach and/or suggest the methods as claimed. Edelman in view of Battista failed to teach and/or suggest the methods as claimed.
Walker, US 2002/0178069 cited paper #20211015 mailed October 26, 2021. Forward citations of Walker, abandoned, failed to reveal closer prior art. Forward/backward citations of related Walker patents failed to reveal closer prior art. Walker alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature
Sengupta, PTO-892 Item U cited during prosecution of parent patent US 10,776,840 serial no. 16/168255 paper #2020511 mailed May 19, 2020, is the closest non-patent literature prior art. In Sengupta, … “Also, customers in the non-premium segment do more test drives, buy more stock vehicles and rely more heavily on advice from the dealer -perhaps because they are more price-sensitive and thus more likely to accept the most attractive offer , said the study.” 
Sengupta alone or in combination with cited prior art fails to teach and/or suggest the methods as claimed. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0317709 (Zimmerman et al.) “System and Method Thereof for Effectuating and Electronic Negotiation Between a Consumer Device and Merchant,” discloses: [0038] In S250, a real-time score for the counter offer is computed. Such computation is typically performed respective of the retrieved metadata. The score may represent the likelihood that the merchant of the merchant device 160 will accept the counter offer. In an embodiment, the metadata may include, but is not limited to, a minimum price on a sale. In such an embodiment, if the counter offer is above the minimum price, a higher score is assigned to the counter offer. Similarly, if the counter offer is below the minimum price, a lower score will be assigned to the offer. The score may be computed based on a combination of parameters including, for example, a minimum price on a sale, a minimum margin on a sale, inventory, and so on. The computed score may be weighted over these parameters. In an embodiment, the counter offer and the computed score are sent to the merchant device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 2, 2022